         Case 2:20-cv-04095-PA-PVC Document 7 Filed 05/05/20 Page 1 of 1 Page ID #:82

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Central District
                                                    __________  District of
                                                                         of California
                                                                            __________

  KRISTI COURTOIS AS AN INDIVIDUAL, AND AS                             )
   BENEFICARY and HEIR OF THE ESTATE OF                                )
            AUSTEENE G. COOPER                                         )
                                                                       )
                                                                       )
                            Plaintiff(s)
                                                                       )
                                v.                                          Civil Action No.FY -PA-PVCx
                                                                       )
  ShellpointMortgageServicing,LLC.;BankofNew
                                                                       )
    YorkMellon;MortgageElectronicRegistration                     )
  Systems,Inc.;AllPersonsUnknown,ClaimingAny                    )
LegalorEquitableRight,Title,Estate,Lien,Or,QWHUHVW            )
                     LQWKH3URSHUW\                                  )
                           Defendant(s)
                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) THE BANK OF NEW YORK MELLON
                                           c/o CT Corporation System
                                           818 W 7th St, Suite 930
                                           Los Angeles, CA 90017




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Ronald H. Freshman, Esq. (SBN 225136)
                                           LAW OFFICES OF RONALD H. FRESHMAN
                                           222 West 6th Street, Suite 400
                                           San Pedro, CA 90731
                                           Telephone: (858) 756-8288
                                           Facsimile: (858) 964-1728

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:          5/5/2020
                                                                                         Signaturee ooff Clerk or Deputy Clerk
